PER CURIAM.
On consideration of the above appeals,, the oral arguments and briefs of counsel,
It is hereby ordered
(1) That the appeal of Brunner be, and it is hereby dismissed, upon the ground that it presents no justiciable issue, the appellant having received below the relief prayed for in his complaint;
(2) That the appeal of the United States be likewise dismissed, because not filed in time, the Court being of the view that the District Judge was without authority to extend the time for taking- an appeal by the mere device of setting aside a judgment and re-entering, it in identical terms, when the original judgment is valid upon its face and is not complained of as the result of fraud, mistake, or inequity, in. the granting thereof.
It is s© ordered.